 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
        XDESIGN LLC,
 8                            Plaintiff,
                                                        C17-1744 TSZ
 9         v.
                                                        ORDER
10      MECCA11, LLC,
11                            Defendant.

12
            By Stipulation and Order entered September 3, 2019, docket no. 47, this matter
13
     was dismissed with prejudice and without costs pursuant to a Settlement Agreement and
14
     Release entered into by the parties on August 30, 2019, a copy of which was not provided
15
     to the Court in connection with the parties’ stipulation of dismissal. The parties having
16
     subsequently provided a copy of the Settlement Agreement and Release for the Court’s
17
     in camera review, the Court hereby AMENDS its earlier order of dismissal, docket
18
     no. 47, as follows:
19
            This action is DISMISSED with prejudice and without costs, provided that
20
     plaintiff may, if appropriate, file an executed stipulation for entry of judgment and a
21
     proposed form of judgment on or before August 31, 2021. No motion to reopen this
22

23

     ORDER - 1
 1 matter for any purpose other than the filing of such stipulation and proposed form of

 2 judgment will be considered.

 3         IT IS SO ORDERED.

 4         Dated this 6th day of September, 2019.

 5

 6                                                  A
                                                    Thomas S. Zilly
 7
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
